DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 8-18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 1+16, 3-6, 8-10, 1, 11, 14, 16, and 8 respectively of U.S. Patent No. 11,418,687. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 11,418,687. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 11,418,687.

The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body. 

E.g. claim limitation ‘through hole’ is understood as an obvious variant to ‘opening’.

In few cases, subject matters of more than one claims (e.g. claim 1+16) are added from the Patent 11,418,687 to yield the conflicting claim of the instant application (e.g. claim 4). Combining claims would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to yield subject matter of the conflicting claim in the instant application, because, both the patent and the instant application pertains to same/similar invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1, 18, and 20 recite the limitation "stiffer" in claim scope. There is insufficient antecedent basis for this limitation in the claim.

Dependent claims 2-17, and 19 also carry the same defect as the respective base claims, and thus also rejected under 35 USC § 112(b).

Claim 19 further recite the limitation "the uneven portion" and “the first adhesive member” in claim scope. There is insufficient antecedent basis for this limitation in the claim

[Examiner’s Note – Claim 1-20 would be evaluated on its merit as best understood by the Examiner. For examination purpose, “stiffer” is assumed as “stiffener”. Also, claim 19 would be considered dependent on claim 18 instead of claim 17.]

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1, 3, 11-17, 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Niwa et al. (US 2010/0182498, hereinafter Niwa).

Regarding claim 1, Niwa discloses a camera module (image pickup apparatus, title, abstract), comprising: 
 	a stiffener comprising a protruding portion protruding from an upper surface of the stiffer (stiffener 11 comprising a protruding portion 17 protruding from an upper surface of the stiffener 11, fig. 6);
 	a printed circuit board disposed on the upper surface of the stiffer and comprising a through hole in which the protruding portion of the stiffer is disposed (printed circuit board 13 disposed on the upper surface of the stiffener 11 and comprising a through hole 13a in which the protruding portion 17 of the stiffer 11 is disposed, fig. 6, ¶0027-0028); 
 	an image sensor disposed on an upper surface of the protruding portion of the stiffener (an image sensor 12 disposed on an upper surface of the protruding portion 17 of the stiffener 11, fig. 6); and 
 	a lens barrel disposed above the image sensor (lens 23 and/or lens 23 with its housing is disposed above the image sensor 12, fig. 6), 
 	wherein the upper surface of the protruding portion is positioned lower than an upper surface of the printed circuit board (the upper surface of the protruding portion 17 is positioned lower than an upper surface of the printed circuit board 12, fig. 6, The adhesive layer 17 preferably has a thickness of about several 10 µm and is preferably made of a material having excellent thermal conduction. The FPC 13 has a thickness of at least about 0.1 mm and not more than about 0.2 mm – ¶0026-0027).  
Regarding claim 3, Niwa discloses the camera module according to claim 1, comprising: 
 	a holder (21 and/or 14 in combination, fig. 6) disposed on the printed circuit board (fig. 6); and 
 	a filter disposed on the holder and opposite to the image sensor (IR cut filter 15 is disposed in the holder 21 and/or 14 and opposite to the image sensor 12, fig. 6).  
Regarding claim 11, Niwa discloses the camera module according to claim 1, wherein the printed circuit board comprises a first terminal, and the image sensor comprises a second terminal, and 
 	wherein the camera module comprises a wire connecting the first terminal to the second terminal (A wire (not shown) on the FPC 13 and the image sensor 12 are connected by a bonding wire 18 – ¶0037. Each side of the wire is understood terminates at corresponding terminals).  
Regarding claim 12, Niwa discloses the camera module according to claim 1, wherein the image sensor is disposed within the through hole of the printed circuit board, when viewed from a top (the image sensor 12 is disposed within the through hole 13a of the printed circuit board 13, when viewed from a top, fig. 6, ¶0027-0028).  
Regarding claim 13, Niwa discloses the camera module according to claim 1, wherein the stiffener is formed of a metal material, glass epoxy, plastic, or synthetic resin (The metal plate 11 is made of metal such as copper (Cu) – ¶0024).  
Regarding claim 14, Niwa discloses the camera module according to claim 1, wherein an area of the upper surface of the protruding portion is equal to or greater than an area of a lower surface of the image sensor (evident from fig. 6).  
Regarding claim 15, Niwa discloses the camera module according to claim 1, wherein the stiffener comprises a first region and a second region, 
 	wherein the first region is the protruding portion and the printed circuit board is coupled to the second region (evident from fig. 6, ¶0026-0030).  
Regarding claim 16, Niwa discloses the camera module according to claim 12, wherein a thickness of the first region of the stiffener is greater than a thickness of the second region of the stiffener (thickness of the first region 11+17 of the stiffener is greater than a thickness of the second region 11 of the stiffener, fig. 6).  
Regarding claim 17, Niwa discloses the camera module according to claim 1, wherein a side surface of the protruding portion is spaced apart from a side surface of the through hole of the printed circuit board (evident from fig. 6).  
Regarding claim 20, Niwa discloses a camera module (image pickup apparatus, title, abstract), comprising: 
 	a stiffener comprising a protruding portion protruding from an upper surface of the stiffer (stiffener 11 comprising a protruding portion 17 protruding from an upper surface of the stiffer 11, fig. 6); 
 	a printed circuit board disposed on the upper surface of the stiffer and comprising a through hole in which the protruding portion of the stiffer is disposed (printed circuit board 13 disposed on the upper surface of the stiffener 11 and comprising a through hole 13a in which the protruding portion 17 of the stiffer 11 is disposed, fig. 6, ¶0027-0028);
 	an image sensor disposed on an upper surface of the protruding portion of the stiffener (an image sensor 12 disposed on an upper surface of the protruding portion 17 of the stiffener 11, fig. 6); and 
 	a lens barrel disposed above the image sensor (lens 23 and/or lens 23 with its housing is disposed above the image sensor 12, fig. 6),
 	wherein the protruding portion of the stiffer and the image sensor are disposed within the through hole of the printed circuit board, when viewed from a top (evident from fig. 6, ¶0037-0032).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa in view of Webster et al. (2012/0276951, hereinafter Webster).
Regarding claim 8, Niwa discloses the camera module according to claim 1. Niwa discloses that thickness of the image sensor 12 and thickness of the printed circuit board FPC 13 are substantially same (about 0.2 mm, ¶0026-0027).
Niwa is not found disclosing explicitly that, wherein a thickness of the image sensor is less than a thickness of the printed circuit board.
However, Webster discloses that the image sensor device 102 should be designed so that its height 114 is about equal to or less that the height 112 of the carrier 106 near the hole where the image sensor device 102 is located. This will allow a shorter profile for the camera module 100, especially when the cap 110 is installed as desired below (¶0017).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Niwa with the teaching of Webster of designing height of sensor being less than the PCB, to obtain, wherein a thickness of the image sensor is less than a thickness of the printed circuit board, because, this will allow a shorter profile for the camera module allowing a compact design (¶0017). 
Allowable Subject Matter

Claim 18-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Regarding claim 18, Niwa discloses a camera module (image pickup apparatus, title, abstract), comprising: 
 	a stiffener comprising a protruding portion protruding from an upper surface of the stiffer (stiffener 11 comprising a protruding portion 17 protruding from an upper surface of the stiffener 11, fig. 6); 
 	a printed circuit board disposed on the upper surface of the stiffer and comprising a through hole in which the protruding portion of the stiffer is disposed (printed circuit board 13 disposed on the upper surface of the stiffener 11 and comprising a through hole 13a in which the protruding portion 17 of the stiffener is disposed, fig. 6a);
 	an image sensor disposed on the upper surface of the protruding portion of the stiffener (image sensor 12 disposed on the upper surface of the protruding portion 17 of the stiffener 11, fig. 6);
 	 
 	a lens barrel disposed above the image sensor (lens 23 and/or lens 23 with its housing is disposed above the image sensor 12, fig. 6).  
However, neither Niwa, nor any other prior arts of record taken alone or in combination reasonably discloses or suggests the limitation of, an uneven portion formed on an upper surface of the protruding portion; and a first adhesive member disposed between the uneven portion of the stiffer and a lower surface of the image sensor.

Claim 19, is understood dependent on claim 18, and deemed allowable for being dependent on allowable indicated claim 18 [See 35 USC § 112(b) rejection made above and the corresponding Examiner’s Note].

Claims 2, 4-7, 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 2, camera module according to claim 1, comprising a first adhesive member disposed between the upper surface of the protruding portion and a lower surface of the image sensor.  

Claims 4-7, 9, 10 are allowed for being dependent on allowable indicated claim 2.

Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are – JAN (20140117480), Chen et al. (20170111560), LO et al. (20180024307), Tam (20130050571), Glenn et al. (6784534), Tam (9241097), Seo et al. (20110267535), Shinomiya (7046296), Go (20080143871), Martinez et al. (8,432,485) – who disclose different camera module structures of interest. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697